Citation Nr: 0710012	
Decision Date: 04/06/07    Archive Date: 04/16/07

DOCKET NO.  04-06 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for coronary artery 
disease, claimed as secondary to service connected post-
traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Seales, Associate Counsel 




INTRODUCTION

The veteran had active service from May 1942 to May 1946.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a February 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, that denied entitlement to service connection for 
coronary artery disease claimed as secondary to PTSD.   


FINDINGS OF FACT

1.  The veteran is service-connected for PTSD.  

2.  The veteran's service-connected PTSD did not cause his 
coronary artery disease, but does increase the severity or 
worsen the symptoms of coronary artery disease.


CONCLUSION OF LAW

The requirements for service connection for the degree of 
aggravation to coronary artery disease which is proximately 
due to or the result of service-connected PTSD have been met.  
38 U.S.C.A. § 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.310 (2006)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

As a preliminary matter, the Board notes that effective 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5103A 
(West Supp. 2001); 66 Fed. Reg. 45630-32 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. § 3.159).  In view of the 
Board's disposition in this matter, the application of the 
VCAA is moot.  Bernard v. Brown, 4 Vet. App. 384 (1993). 

Discussion

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim.  

The veteran claims that his coronary artery disease should be 
service-connected as secondary to his service-connected PTSD.  
In this regard, the Board notes that a disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be service-connected.  In addition, a 
disability which is aggravated by a service-connected 
disability shall be service-connected.  When service 
connection is established for a secondary condition it shall 
be considered as part of the original condition. 38 C.F.R. § 
3.310(a).  Establishing service connection on a secondary 
basis requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service connected 
disability. 38 C.F.R. § 3.310(a); Allen v Brown, 7 Vet. App. 
439 (1995) (en banc).

In the present case, VA medical records dated in July 2000 
reflect diagnoses of coronary artery disease and angina 
status post coronary artery bypass graft.  As such, a current 
disability is established and the first element of a 
secondary service connection claim has been satisfied.

The claims folder also contains competent evidence 
attributing an aggravation of the veteran's coronary artery 
disease to his service-connected PTSD.  Specifically, 
in a November 2002 letter written by the veteran's private 
physician, J. E. S., M.D., it was reported that the veteran 
has severe coronary artery disease by history and past 
studies.  Dr. J. E. S. noted that the veteran has also been 
diagnosed with PTSD.  Dr. J. E. S. concluded that although 
the veteran's PTSD did not cause his coronary artery disease, 
PTSD is more likely than not a contributing factor for the 
progression and symptoms of the veteran's coronary artery 
disease. 

The Board acknowledges Fast Letter 01-05, issued by the 
Veterans Benefits Administration on January 16, 2001.  That 
document indicated that, based on recent medical literature, 
it is premature to draw firm conclusions about the 
relationship of PTSD to cardiovascular disorders.  A previous 
Fast Letter (that of 96-95 issued on September 26, 1996) also 
noted that the Veterans Health Administration had concluded 
that a causative relationship between PTSD or other long-term 
stress and subsequent development of cardiovascular disease 
has not been established.  First, it is noted that such 
letters are not binding on the Board.  Furthermore, the 
letters more specifically address the question of an 
etiological link between PTSD and cardiovascular disease, 
whereas the instant appeal merely involves aggravation of 
coronary artery disease, rather than incurrence.  As such, 
the Fast letters do not preclude reliance on Dr. J. E. S.'s 
November 2002 opinion here.

The Board also acknowledges a March 2004 VA heart examination 
in which contained an opinion that the veteran's coronary 
heart disease is more likely unrelated to his service-
connected PTSD.  However, in the circumstances of this case, 
the Board finds the November 2002 favorable opinion written 
by Dr. J. E. S. to be of greater probative value.  Indeed, 
the veteran's private physician has treated his coronary 
artery disease since his initial diagnosis and is therefore 
familiar with his medical history.  The veteran's private 
physician is competent to reach an opinion regarding related 
health conditions which aggravate his coronary artery 
disease.  Moreover, although the March 2004 VA examiner found 
no relationship between the veteran's service-connected PTSD 
and coronary artery disease, it appears that the examination 
was performed without benefit of examining the veteran's 
claims folder.  Based on the foregoing, and resolving all 
doubt in favor of the veteran, the Board concludes that the 
criteria for service connection for the degree of additional 
disability are met.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

It is noted that the medical evidence of record does not 
definitively quantify the extent to which the veteran's 
coronary artery disease has been worsened by his service-
connected PTSD, this is not a basis for denying service 
connection.  See Mitteleider v. West, 11 Vet. App. 181, 182 
(1998).  Again, the evidence of record demonstrates that the 
veteran's service-connected PTSD aggravated his nonservice-
connected coronary artery disease.  As such, allowance of the 
veteran's secondary service connection claim is appropriate. 


ORDER

Entitlement to service connection for coronary artery 
disease, claimed as secondary to service connected post-
traumatic stress disorder is granted.  





____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


